[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT           FILED
                                ________________________ U.S. COURT OF APPEALS
                                                                 ELEVENTH CIRCUIT
                                       No. 10-14617                 APR 7, 2011
                                                                     JOHN LEY
                                   Non-Argument Calendar               CLERK
                                 ________________________

                             D.C. Docket No. 6:09-cv-01467-DAB

MICHAEL DOEPKE,

lllllllllllllllllllll                                                Plaintiff-Appellant,

                                           versus

COMMISSIONER OF SOCIAL SECURITY,

lllllllllllllllllllll                                              Defendant-Appellee.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                        (April 7, 2011)

Before CARNES, BARKETT and KRAVITCH, Circuit Judges.

PER CURIAM:

         Michael Doepke appeals the district court’s order affirming the

Commissioner’s denial of disability insurance benefits and supplemental security
income benefits under 42 U.S.C. §§ 405(g) and 1383(c)(3). Doepke makes two

contentions: first that the Administrative Law Judge erred when it found that his

previous jobs qualified as “past relevant work,” and second that the ALJ erred

when it found that Doepke could work full time.

      “We review the Commissioner’s decision to determine if it is supported by

substantial evidence and based on proper legal standards.” Crawford v. Comm’r

of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (quoting Lewis v. Callahan,

125 F.3d 1436, 1439 (11th Cir. 1997)). “Substantial evidence is more than a

scintilla and is such relevant evidence as a reasonable person would accept as

adequate to support a conclusion.” Id. (quoting Lewis, 125 F.3d at1439).

      The ALJ was required to follow a “five-step sequential evaluation process . .

.to decide whether [Doepke was] disabled.” See 20 C.F.R. §§ 404.1520, 416.920.

The ALJ properly followed that process. Doepke argues, however, that the ALJ

erred at the fourth step in that process, where it was required to determine

“whether a claimant can perform past relevant work despite his or her

impairment.” Crayton v. Callahan, 120 F.3d 1217, 1219 (11th Cir. 1997).

      One of the jobs that the ALJ found to be past relevant work was Doepke’s

job as a deli worker. Doepke fails to argue that his job as a deli worker would not

constitute past relevant work. Thus, the ALJ did not err in finding that Doepke’s

                                          2
job as a deli worker constituted past relevant work. See Access Now, Inc. v.

Southwest Airlines Co., 385 F.3d 1324, 1335 (11th Cir. 2004) (“We will not

address a claim that has been abandoned . . . .”).

      The ALJ then found that Doepke could perform unskilled or semi-skilled

work, which included his past job as deli worker. Therefore, the only question is

whether substantial evidence supports the ALJ’s finding that Doepke can perform

his past relevant work as a deli worker. Doepke does not have any physical

conditions that would prevent him from being able to perform that work; one of

his treating physicians said that “[his] [t]hought content and form are productive,

goal directed, rational and coherent . . . [his] [i]ntellectual ability is above average

and shows no impairment of attention span . . . [and his] [j]udgment is not

impaired with respect to managing daily activities and making reasonable life

decisions”; another one of his physicians found that he is “able to function

satisfactorily” when dealing with “work pressures in a usual work setting,” and

that he can “[i]nteract appropriately with supervisor(s) . . . [and] co-workers”;

neither of the two state agency psychologists indicated that Doepke would be

unable to complete a normal workday; when the vocational expert was asked

whether Doepke could “maintain a 40 hour week,” he responded that Dopeke’s

impairment “certainly does not preclude the ability to function and sustain the

                                            3
pace, persistence, and concentration”; and Doepke agreed that he is “able to get up

and go to work” even when he does not want to“[b]ecause if [he] do[es not] then

[he will] get fired.” Substantial evidence supports the ALJ’s finding that Doepke

can perform past relevant work.

      AFFIRMED.




                                         4